t c memo united_states tax_court james a walker p a petitioner v commissioner of internal revenue respondent docket no 23218-12l filed date james a walker an officer for petitioner michelle m robles for respondent memorandum opinion buch judge james a walker p a walker timely petitioned upon receiving a notice_of_determination concerning collection action s under sec_6320 and or on date respondent filed a motion for all section references are to the internal_revenue_code in effect at all continued summary_judgment and included a supporting declaration by the settlement officer who made the determination authenticating documents from the administrative record respondent argues that walker may not challenge the underlying liabilities before this court because it did not properly raise the issue during the collection_due_process cdp hearing further respondent argues that walker failed to propose a specific collection alternative did not provide the requested information to evaluate its eligibility for a collection alternative and did not provide evidence of circumstances that would necessitate lien withdrawal after giving walker multiple opportunities to respond and receiving no response we find that there are no genuine disputes of material fact and we will grant respondent’s motion background at the time it filed its petition walker was a law firm incorporated in florida in the course of its operations walker incurred employment_tax liabilities walker filed form sec_941 employer’s quarterly federal tax_return for tax periods ending september and date date and march and date but did not fully pay the liabilities reported the irs assessed the continued relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated liabilities shown on the returns and an additional liability for the period ending date the irs also assessed a penalty under sec_6721 believing that walker had intentionally disregarded its filing_requirements when it did not file forms w-2 wage and tax statement for the tax period ending date respondent alleged that he sent walker a notice informing it of the penalty but respondent’s efforts to find a copy of the notice were unsuccessful the irs then began collection efforts on date the irs mailed walker a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 relating to the assessed tax_liabilities and penalty in early walker submitted a form request for a collection_due_process or equivalent_hearing to the irs on its cdp hearing request walker marked collection alternative installment_agreement offer_in_compromise and i cannot pay balance due to a temporary hardship condition walker wrote i am not liable for or i don’t owe all or part of the taxes i do not believe that i should be responsible for penalties due to employee thefts which caused the bookkeeping problems and i have paid all or part of my taxes an administrative cdp proceeding followed settlement officer jensen sent walker a letter scheduling a telephone cdp hearing for date the letter also requested that walker provide signed copies of tax returns for various periods a statement explaining walker’s temporary hardship claim with supporting verification a collection statement financial information and a proposal for an installment_agreement and an offer-in-compromise within days settlement officer jensen did not receive this information before the cdp hearing after rescheduling the cdp hearing for date settlement officer jensen held the cdp hearing with walker’s representative on the call walker’s representative explained some employee problems that walker had experienced walker’s representative also expressed walker’s desire to get the outstanding returns filed after the cdp hearing settlement officer jensen called walker’s representative and left a voicemail message reminding him to provide her with the previously requested financial information by date walker did not submit the requested information and on date the irs issued a notice_of_determination concerning collection action s under sec_6320 and or walker timely petitioned leading to this proceeding in early respondent filed a motion for summary_judgment the court ordered walker to respond to respondent’s motion after extending the deadline and receiving no response the court set the motion for hearing during the miami florida trial session beginning date a representative for walker appeared at the trial session and explained that some personal problems of the representative had prevented walker from responding to respondent’s motion the court allowed walker until date to respond to the motion as of today the court has received no response from walker discussion i summary_judgment the purpose of summary_judgment is to avoid unnecessary and expensive trials through expediting the litigation however summary_judgment is not a substitute for trial and it should not be invoked in proceedings where there are disputed facts summary_judgment may be granted if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law the party moving for summary_judgment bears the burden of demonstrating the court may dismiss a case at any time and enter a decision against a party for failing to comply with an order of the court rule b although we may dismiss walker’s case for failing to file a response after repeated extensions we will address the motion on its merits fla peach corp v commissioner 90_tc_678 61_tc_861 rule b that a genuine dispute does not exist as to any material fact since the moving party bears this burden any factual inferences will be treated in a manner that is most favorable to the nonmoving party while the burden falls on the moving party the nonmoving party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response must set forth specific facts showing that there is a genuine dispute for trial ii collection_due_process overview sec_6320 requires the secretary to notify a taxpayer in writing of the filing of a notice of lien the notice must inform the taxpayer of the right to request a hearing the hearings are often called collection_due_process or cdp hearings in a cdp hearing a taxpayer may raise any issue relevant to an unpaid tax or a proposed levy including appropriate spousal defenses challenges to the 98_tc_518 85_tc_812 rule d sec_6320 sec_6320 appropriateness of collection alternatives and offers of collection alternatives in addition a taxpayer may challenge the existence or amount of the underlying tax_liability if the taxpayer did not receive a notice_of_deficiency or did not otherwise have the opportunity to dispute the liability while the term underlying liability is not defined in sec_6320 or sec_6330 we have previously interpreted this term to include any amounts owed by a taxpayer pursuant to the tax laws if the validity of the underlying liability is properly at issue we will review that determination de novo in contrast where the validity of the underlying liability is not properly at issue we will review the determination for abuse_of_discretion an abuse_of_discretion will be found where the determination was arbitrary capricious or without sound basis in fact or lawdollar_figure sec_6330 sec_6330 115_tc_329 114_tc_604 114_tc_176 sego v commissioner t c pincite goza v commissioner t c pincite 129_tc_107 the determination by the appeals officer must take into consideration the verification that the requirements of applicable law and administrative procedure have been met issues raised by the taxpayer and whether any proposed collection action balances the need for efficient collection with the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary we find that settlement officer jensen properly based her determination on these factors iii underlying liability sec_6330 which governs cdp hearings permits a taxpayer to raise any relevant issue relating to the unpaid tax or the proposed collection method if the taxpayer seeks tax_court review of the notice_of_determination the court can consider only an issue that was properly raised in the cdp hearing an issue will not be considered properly raised if the taxpayer fails to request consideration of the issue or requests consideration but does not present evidence to appeals after sec_6330 sec_6330 sec_301_6330-1 q a-f3 f q a-f3 proced admin regs being given a reasonable opportunity to do so while reasonable opportunity is not specifically defined in the regulations there is no provision requiring that taxpayers be given an unlimited opportunity to supplement the recorddollar_figure on its cdp hearing request walker disputed the underlying liabilities however there is nothing in the record to show that walker provided any evidence to the settlement officer to dispute the liabilities further most of the liabilities were self-reported accordingly we find that walker did not properly raise its underlying liabilities as an issue during the cdp hearing and therefore it cannot dispute the liabilities here iv collection alternatives again because the underlying liabilities are not at issue we review the irs’ determination for an abuse_of_discretion it is not an abuse_of_discretion for a settlement officer to refuse to consider collection alternatives if the taxpayer does sec_301_6330-1 q a-f3 f q a-f3 proced admin regs roman v commissioner tcmemo_2004_20 see sego v commissioner t c pincite goza v commissioner t c pincite not submit the requested financial information additionally it is not an abuse_of_discretion where the taxpayer does not propose any terms for an installment_agreement or propose a specific collection alternativedollar_figure although walker requested an installment_agreement or an offer-in- compromise it never proposed specific terms further walker did not submit the requested information after being given multiple opportunities by the settlement officer walker also stated on the cdp hearing request that it was experiencing a temporary hardship but again did not provide any evidence to support that claim accordingly we find that the settlement officer did not abuse her discretion in denying a collection alternative v lien notice withdrawal upon demand for payment and failure to pay the federal government obtains a lien against all property and rights to property whether real or personal of any person liable for federal taxes the secretary may withdraw a notice of lien if certain circumstances are present such as the filing of the notice was schwersensky v commissioner tcmemo_2006_178 veneziano v commissioner tcmemo_2011_160 med practice solutions llc v commissioner tcmemo_2010_98 sec_6321 premature the taxpayer entered into an agreement to satisfy the liability withdrawal would facilitate collection or with the consent of the national_taxpayer_advocate withdrawal would be in the best interests of the taxpayerdollar_figure as stated above the statute allowing lien withdrawal is permissive there is nothing to suggest that walker submitted any evidence to show that it was experiencing a hardship accordingly we do not find that the settlement officer abused her discretion in failing to withdraw the lien vi conclusion walker has not provided any evidence of a genuine dispute as to any material fact further walker has not provided any evidence that it is entitled to dispute the underlying liabilities or that the settlement officer abused her discretion in denying a collection alternative and sustaining the lien accordingly we will grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered sec_6323
